Citation Nr: 0401524	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-08 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from January 1941 to 
November 1942.  This matter comes before the Board of 
Veterans' Appeals (Board) from a May 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  In that determination, the RO 
essentially reopened a previously denied claim of service 
connection for PTSD and denied that claim on the merits.  The 
appellant disagreed and this appeal ensued.  This appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.  


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  See Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  

The case is REMANDED for the following development:

1.  Contact the National Personnel 
Records Center (NPRC) and obtain copies 
of the appellant's complete service 
personnel file.  Associate all documents 
and information obtained with the claims 
file.  

2.  Contact the appellant and ask him to 
provide specific information as to the 
nature of the in-service motor vehicle 
accident he was involved in, including 
information as to the location and time 
of the accident, the type and place of 
any treatment he received at that time, 
and the names of those killed, wounded, 
or otherwise involved in the accident.  
The RO should conduct follow-up inquiries 
as appropriate of the appellant and those 
identified.  Associate all documents and 
information obtained with the claims 
file.  

3.  After completion of the above, review 
the claims file and prepare a summary of 
the claimed stressor(s) based on review 
of all pertinent documents.  This 
summary, and all supporting documents 
regarding the appellant's claimed 
stressor(s), should be sent to U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), at 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  USASCRUR should be requested to 
certify the occurrence of the incident(s) 
and any indication of the appellant's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information; follow-up inquiries should 
be conducted accordingly.  

4.  Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
appellant was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or 
stressors in service or prior to service 
it has determined are established by the 
record.  In reaching this determination, 
address any credibility questions raised 
by the record.  

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then arrange 
for the appellant to be afforded an 
examination by a VA psychiatrist, who has 
not previously examined him, to determine 
the diagnoses of all psychiatric 
disorders that are present.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

6.  Review the record and ensure that all 
the above actions are completed.  When 
satisfied the record is complete and the 
psychiatric examination, if appropriate, 
is adequate for rating purposes, the 
claim of service connection for PTSD 
should be readjudicated.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished 
copies of a supplemental statement of the 
case and given the requisite period of 
time for reply.  Thereafter, the claims 
should be returned to the Board for 
further review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



